Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 5/9/22 in response to the Office Action of 10/10/22 are acknowledged and have been entered.
	Claims 40-41 have been added by Applicant.
	Claims 10, 18, 19, 25-38, 40, and 41 are pending.
	Claims 10, 18, and 26-28 have been amended by Applicant.
	Claims 10, 18, 19, 25-38, 40, and 41 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections necessitated by amendments.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Kutok et al (US 2015/0320754 A1; 11/12/15) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 10, 19, 28-30 and 33-36 remain rejected and claims 40-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher et al (WO 2018/049000 A1; 3/15/18).
Fisher et al teaches a method of treating cancer comprising administering a therapeutically effective amount of a composition comprising a histone methyltransferase inhibitor ([0134], in particular). Fisher et al further teaches said method wherein the method of treating results in the therapeutic effect of eliminating disease ([0284], in particular).  Fisher et al further teaches said method wherein the method comprises orally administering antacid compounds such as sodium hydrogen carbonate and magnesium oxide prior to administering histone methyltransferase inhibitor, in order to increase intragastric pH to alleviate the influence of gastric acid ([0305]-[0307], in particular). Fisher et al further teaches said method further comprising intravenously administering “anti-cancer” chemotherapy agent before, during, or after administering the antacid compounds and histone methyltransferase inhibitor (see [0324]-[0325], in particular). Fisher et al further teaches said method wherein the cancer is a malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer ([0083]-[0084] and [0151]-[0152], in particular). Fisher et al further teaches said method wherein the tumor is metastatic ([0084], in particular). Fisher et al further teaches the histone methyltransferase inhibitor of the method of Fisher et al prevents metastasis ([0133], in particular). 
Fisher et al does not specifically teach administering 1-20 g a day of the sodium hydrogen carbonate and 1-20 g a day of the magnesium oxide. Fisher et al does not specifically demonstrate an administration schedule such as: sequentially administering the chemotherapy agent followed by administering the antacid compounds followed by administering the histone methyltransferase inhibitor. Fisher et al does not specifically teach the method results in a decrease in CEA blood level in lung cancer patients or that the method result in normalizing of a CRP inflammation marker in malignant lymphoma patients.  
However, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Fisher et al with just any subject with malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer wherein (a) chemotherapeutic cancer agents are first administered intravenously to the subject, followed by (b) oral administration of just any amounts of antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide in an effort to find the optimum amounts to increase intragastric pH prior to administration of histone methyltransferase inhibitor, followed by (c) oral administration of histone methyltransferase inhibitor because Fisher et al teaches therapeutically treating cancer by intravenously administering anticancer chemotherapy anytime and orally antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide to alleviate the influence of gastric acid and increase intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid and alleviate the influence of gastric acid. 
Amounts of sodium hydrogen carbonate and magnesium oxide to increase in intragastric pH to protect administered histonemethyltransferase inhibitor from gastric acid is a parameter that is a “result-effective variable” wherein the “variable” is the amount of sodium hydrogen carbonate and magnesium oxide and the “result” is increase in intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid. See MPEP 2144.05. Further, “[W]here the general conditions of a claims are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456 (CCPA 1955) (Citing In re Dreyfus, 73 F.2d 931 (CCPA 1934); In re Waite, 168 F.2d 104 (CCPA 1948)).
Regarding “period of said treatment” of instant claim 10, steps “(a)” and “(b)” of the method rendered obvious by Fisher et al are performed “for/during the period of said treatment” wherein only sodium hydrogen carbonate and magnesium oxide are administered orally. Further, steps “(a)” and “(b)” of the method rendered obvious by Fisher et al consist of “…orally administering….agent”, as recited by instant claim 41. Regarding “without administering an anti-cancer agent” of claim 40, the method of Fisher et al does not comprise administering anti PD-1 antibody (“an anti-cancer agent”).
In particular regards to claims 34 and 36, it is acknowledged Fisher et al does not demonstrate the method rendered obvious by Fisher et al results in a decrease in CEA blood level in lung cancer patients or results in normalizing of a CRP inflammation marker in malignant lymphoma patients. However, the examiner takes the position that a decrease in CEA blood level in lung cancer patients and normalizing of a CRP inflammation marker in malignant lymphoma patients are not results of significance greater than that of the expected property of predicted therapeutic effects (including remission and eliminating disease; see [0087]-[0088] and [0284]) taught by the Fisher et al. Therefore, recitation of such results are not sufficient to rebut obviousness of the method of Fisher et al when the method of Fisher et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 5/9/22, Applicant argues Fisher et al does not teach or suggest “only the urinary alkalinization agent [comprising sodium hydrogen carbonate] is administered via the oral administration route during the period of said treatment [of a cancer]” as recited by amended claim 10. 
	The amendments to the claims and the arguments found in the Reply of 5/9/22 have been carefully considered, but are not deemed persuasive. As discussed above, Fisher et al renders obvious a method wherein (a) chemotherapeutic cancer agents are first administered intravenously to the subject, followed by (b) oral administration of just any amounts of antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide in an effort to find the optimum amounts to increase intragastric pH prior to administration of histone methyltransferase inhibitor, followed by (c) oral administration of histone methyltransferase inhibitor because Fisher et al teaches therapeutically treating cancer by intravenously administering anticancer chemotherapy anytime and orally antacid compounds comprising both sodium hydrogen carbonate and magnesium oxide to alleviate the influence of gastric acid and increase intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid and alleviate the influence of gastric acid. Regarding “period of said treatment” of instant claim 10, steps “(a)” and “(b)” of the method rendered obvious by Fisher et al are performed “for/during the period of said treatment” and “(c)” is not administered during said “period of said treatment”. During steps “(a)” and “(b)” of the method rendered obvious by Fisher et al, only the urinary alkalinization agent is administered orally.

Claim Rejections - 35 USC § 102
Claims 10, 19, and 28 remain rejected and claims 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (European Journal of Cancer Care, 2005, 14: 425-439).
Ikeda et al teaches a method of treating colorectal cancer in a subject wherein the subject is intravenously administered the anti-cancer agent CPT-11 on Days 1 and 15 and orally administering UFT-E on days 3-7 and 10-14 (page 436, in particular). Ikeda et al further teaches said subject is administered daily oral doses of 1.5-g magnesium oxide and 3-g sodium hydrogen carbonate after every meal as a prophylactic measure (right column on page 436, in particular). 
Regarding “period of said treatment” of instant claim 10, days 1-2 of the method of Ikeda et al is method comprising a period of treatment consisting of intravenously administered the anti-cancer agent CPT-11 with the magnesium oxide and sodium hydrogen carbonate and only magnesium oxide and sodium hydrogen carbonate are administered via the oral route.
Regarding instant claim 40, days 8-9 of the method of Ikeda et al is method consisting of only orally administering magnesium oxide and sodium hydrogen carbonate. Ikeda et al does not specifically teach the method of days 8-9 of Ikeda et al prevents cancer recurrence, prevents cancer metastasis, or extends life of a patient (as recited by new claim 40); however, the claimed method appears to be the same as the prior art, absent a showing of unobvious differences because the method of the prior art administers the same reagents to the same subjects at the same concentrations and the same schedules recited by the instant claim.
In the Reply of 5/9/22, Applicant argues cancer treatment of Ikeda et al involves administering oral UFT during treatment and Ikeda et al does not teach “only the urinary alkalinization agent is administered via the oral administration route during the period of said treatment” as recited by claim 10. Applicant further argues Ikeda et al does not teach or suggest claim 40 because treatment of Ikeda et al requires administering the anticancer agents CPT-11 and UFT.
The amendments to the claims and the arguments found in the Reply of 5/9/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Ikeda et al involves administering oral UFT during treatment and Ikeda et al does not teach “only the urinary alkalinization agent is administered via the oral administration route during the period of said treatment” as recited by claim 10, Ikeda et al teaches a method comprising a period of treatment wherein “only the urinary alkalinization agent is administered via the oral administration route during the period of said treatment”. Days 1-2 of the method of Ikeda et al is method comprising a period of treatment consisting of intravenously administered the anti-cancer agent CPT-11 with the magnesium oxide and sodium hydrogen carbonate and only magnesium oxide and sodium hydrogen carbonate are administered via the oral route, as required by instant claim 10.
In regards to the argument that Ikeda et al does not teach or suggest claim 40 because treatment of Ikeda et al requires administering the anticancer agents CPT-11 and UFT, the examiner disagrees. Regarding instant claim 40, days 8-9 of the method of Ikeda et al is method consisting of only orally administering magnesium oxide and sodium hydrogen carbonate. The anticancer agents CPT-11 and UFT are not administered during the method of days 8-9 of Ikeda et al. 

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
Claim(s) 10, 26, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennie et al (The Lancet, 1975, 306: 942-943).
Mennie et al teaches a method of treating uterine cancer comprising administering radiation (“non-oral”; “anticancer agent”) and 12 tablets (“oral”) of alka-seltzer daily (page 942, in particular). Mennie et al further teaches each tablet comprise 0.324 g acetylsalicylic acid (not an “anti-cancer agent”), 0.965 g citric acid, and 1.625 g sodium bicarbonate (page 942, in particular). Regarding “without administering an anti-cancer agent” of claim 40, the method of Mennie et al does not comprise administering anti PD-1 antibody (“an anti-cancer agent”).

Claim Rejections - 35 USC § 103
Claims 10, 19, 26, 37, 38, 40, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gomis et al (US 2015/0293100 A1; 10/15/15) in view of Mennie et al (The Lancet, 1975, 306: 942-943).
Gomis et al teaches methods of treating breast cancer include systemic chemotherapeutic treatments that are administered intravenously ([0194], in particular). Gomis et al further teaches treatment with the COX-2 inhibitor alka-seltzer as a breast cancer treatment ([0200], in particular). Gomis et al further teaches treatment with the COX-2 inhibitor in combination with any other treatment of Gomis et al ([0200], in particular), which include treatments that are administered intravenously ([0317], in particular).  
Gomis et al does not specifically demonstrate administering the alka-seltzer to a breast cancer patient in combination with an intravenous anti-cancer therapeutic, the amount of daily administered citric acid and sodium bicarbonate, or that the combination results in a decrease in blood level of BCA225, CA15-3, or CEA.  However, these deficiencies are made up in the teachings of Mennie et al.
Mennie et al teaches a method of treating cancer comprising administering radiation and 12 tablets (“oral”) of alka-seltzer daily (page 942, in particular). Mennie et al further teaches each tablet comprise 0.324 g acetylsalicylic acid (not an “anti-cancer agent”), 0.965 g citric acid, and 1.625 g sodium bicarbonate (page 942, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method wherein 12 tablets of alka-seltzer are orally administered daily in combination with an intravenous anti-cancer therapeutic of Gomis et al to a subject with breast cancer because Gomis et al teaches alka-seltzer as a treatment for breast cancer patients  to be administered in combination with another treatment of Gomis et al, Gomis et al teaches intravenous anti-cancer therapeutics as treatments for breast cancer patients, and Mennie et al teaches benefit of administering 12 tablets of alka-seltzer daily to cancer patients. One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the alka-seltzer and an intravenous anti-cancer treatment since both are taught to treat breast cancer. 
In particular regards to claim 38, it is acknowledged cited references do not demonstrate the method rendered obvious by the cited references results in a decrease in blood level of BCA225, CA15-3, or CEA. However, the examiner takes the position that a decrease in BCA225, CA15-3, or CEA blood level in is not results of significance greater than that of the expected property of predicted therapeutic effects. Therefore, recitation of such results are not sufficient to rebut obviousness of the method rendered obvious by the cited references when the method rendered obvious by the cited references is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 
Regarding “without administering an anti-cancer agent” of claim 40, the method rendered obvious by the cited references does not comprise administering lentinan (“an anti-cancer agent”).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.    

Claim Rejections - 35 USC § 103
Claims 10, 19, 26, 27, 37, 38, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomis et al (US 2015/0293100 A1; 10/15/15) in view of Mennie et al (The Lancet, 1975, 306: 942-943) as applied to claims 10, 19, 26, 37, 38, 40, and 41 above, and further in view of Taguchi (International Journal of Immunopharmacology, 1982, 4(4): p271).
The combined method of treating breast cancer of Gomis et al and Mennie et al is discussed above.  
Gomis et al and Mennie et al does not specifically teach intravenously administering lentinan.  However, these deficiencies are made up in the teachings of Taguchi.
Taguchi teaches therapeutically treating patients with breast cancer comprising intravenously administering lentinan to the patients (page 271, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of treating breast cancer of Gomis et al and Mennie et al wherein the breast cancer patients of the combined method are further intravenously administered lentinan because Taguchi teaches breast cancer patients therapeutically benefit from intravenous administration of lentinan. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
    
Claim Objections
Claims 18, 25, 31, and 32 are objected to for being dependent upon rejected claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642